DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This office action is in response to the amendment and remarks filed on 04/07/2020.  In making the below rejections, the examiner has considered and addressed each of the applicants arguments. Claims 2, 6, and 11-20 have been canceled and Claims 1, 3-5, 7-10, 21, and 22 are currently pending and being examined.
The 112 rejections and claim rejections from the previous office action are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


    PNG
    media_image1.png
    634
    551
    media_image1.png
    Greyscale

Claims 1, 4, 5, 9, 10, 21, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Keske (USPN 4,329,000) in view of Halling (USPN 6,983,940). 
In reference to independent claim 1, Keske discloses a bearing housing (48, fig 1) of an exhaust-gas turbocharger (col 2, lines 50-51 specifically discloses “A common 
- an oil-lubricated (col 3, lines 39-36 specifically discloses “Housing 48 defines an oil or lubricating and damping fluid feedline 58 which provides fluid from a high pressure source (not shown). Housing 48 also defines air and fluid bleed holes or conduits 60 and 62, which are located adjacent and inboard of O-ring seals 54 and 56, respectively. The high pressure fluid can form a damping film between the spring retainers 38 and 40 and the housing bore 46”) bearing cartridge (24, 34, and 40 and everything within, hereafter the bearing cartridge is referred to as 24) having a cylindrical outer circumferential surface having a first end region (34) and a second end region (40), 
- a bearing housing borehole (46) having a cylindrical inner circumferential surface having a first wall region (left side of 46) surrounding said bearing cartridge first end region (left side of 24); 
- the bearing housing borehole (46) first wall region having an inner diameter (diameter of 46) greater than the bearing cartridge first end region outer diameter (there is a visible gap between 46 and 24, fig 1), forming a gap between the first cartridge end region outer diameter and the bearing housing borehole first wall region (gap between 46 and 24 on left hand side), and 
- at least one ring-shaped sealing element (54 on the left and 56 on the right) elastically deformable between an untensioned and tensioned state (col 3, lines 24-38 disclose the o-ring seal being compressed against the 34 and 40), 
the at least one sealing element (54) elastically and sealingly tensioned radially against said first bearing cartridge end region (34) and said surrounding bearing housing first wall region (col 3, lines 24-38 disclose the o-ring seal being compressed against the 34 and the borehole in the housing of 48),
thereby centering the bearing cartridge in the bearing housing borehole for forming a homogeneous oil film around the entire bearing cartridge (col 3, 24-38 specifically discloses 
“Retainers 34 and 40 are received in a bore 46 defined by housing 48, which housing 48 is associated with the turbocharger or other such equipment. Housing 48 includes first and second end covers 50 and 52. Housing 48 also receives O-ring seals 54 and 56, which can be comprised of elastomeric materials or other materials well known in the art, and which are compressed against spring retainers 34 and 40, respectively, to form a sealing relationship between housing 48 and retainers 34 and 40. In a preferred embodiment, there is a clearance of between 0.001 and 0.002 inches (0.0254 and 0.0508 mm) between the spring retainers 34 and 40 and the bore 46. This clearance is filled with lubricating and damping fluid, as will be described below, in order to dampen any shaft whip which can occur.”, 
the retainers 34 work together with the springs 38 and 44 to lock the bearing cartridge 24 and center it into its location).
Keske does not disclose
The decoupling and sealing element being one element and
wherein the at least one ring-shaped metallic decoupling and sealing element has at least first and second axially and radially spaced apart sealing regions, the first sealing region elastically tensioned radially against the bearing cartridge first end region by means of linear contact and the second sealing region elastically tensioned radially against the surrounding bearing housing borehole first wall by means of linear contact, and at least one resilient region joining the first and second axially spaced apart sealing regions.  
Halling, a similar metallic annular ring made for sealing teaches
The decoupling and sealing element being one element (70, is a one piece element that couples and seals 62 to 66, and centers element 62 within 66, see fig 5 and 6) and
wherein the at least one ring-shaped metallic decoupling and sealing element (70) has at least first (top side of 70 touching surface 66) and second (bottom side of 70 touching surface 62) axially and radially spaced apart sealing regions (where 70 makes contact with 62 and 66 are axially and radially spaced, see figs 5 and 6, see annotated fig 6 above), 
the first sealing region (see annotated fig 6 above) elastically tensioned radially against the center element (62) first end region by means of linear contact (see annotated fig 6 linear contact is made between 70 and the surface of 66) and the second sealing region (see annotated fig 6 above) elastically tensioned radially against the surrounding borehole first wall region by means of linear contact
at least one resilient region (see annotated figure above) joining the first and second axially spaced apart sealing regions (see annotated figure 6 above).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify by replacing the turbocharger seal 54 and 56 of Keske with the seal of Halling to "allow for higher operating and proof pressures to he sustained without gross permanent deformation" col 4, lines 14-16, Halling.
To be clear the elements 54 on the left and 56 on the right of Keske is replaced with the annular ring 70 of Halling.  The ring of Halling not only provides the sealing capabilities disclosed in the disclosure of Halling but also the decoupling because of the tension 70 puts on the annular surfaces.
In the dependent claims, 54 and 56 are used when citing the ring, however applicant is to understand that the structure is that of element 70 of Halling.


In reference to independent claim 21, Keske discloses a bearing housing of an exhaust-gas turbocharger, comprising: 
-an oil-lubricated (col 3, lines 39-36 specifically discloses, “Housing 48 defines an oil or lubricating and damping fluid feedline 58 which provides fluid from a high pressure source (not shown). Housing 48 also defines air and fluid bleed holes or conduits 60 and 62, which are located adjacent and inboard of O-ring seals 54 and 56, respectively. The high pressure fluid can form a damping film between the spring retainers 38 and 40 and the housing bore 46”) bearing cartridge (24, 34, and 40 and everything within, hereafter the bearing cartridge is referred to as 
- a bearing housing borehole (46) having a cylindrical inner circumferential surface having a first wall region (left side of 46) surrounding said bearing cartridge first end region (34) and a second wall region (right side of 46) surrounding said bearing cartridge second end region (40); 
- the bearing housing borehole (46) first wall region having an inner diameter (diameter of 46) greater than the beating cartridge first end region outer diameter (there is a visible gap between 46 and 24, fig 1), forming a gap between the first cartridge end region outer diameter and the bearing housing borehole first wall region (gap between 46 and 24 on left hand side), the bearing housing borehole (46) second wall region having an inner diameter greater than the bearing cartridge second end region outer diameter (there is a visible gap between 46 and 24, fig 1), forming a gap between the second cartridge end region outer diameter and the bearing housing borehole second wall region (gap between 46 and 24 on right hand side), 
- a first ring-shaped sealing element (54 on the left), said first ring-shaped sealing element elastically deformable between an untensioned state and a tensioned state (col 3, lines 24-38 disclose the o-ring seal being compressed against the 34 and in the borehole of the housing 48), 
the sealing element (54) elastically and sealingly tensioned radially against said first bearing cartridge end region (34) and said surrounding bearing housing first 
- a second ring-shaped sealing element (56 on the right), said second decoupling and sealing element elastically deformable between an untensioned state and a tensioned state (col 3, lines 24-38 disclose the o-ring seal being compressed against the 40), 
the sealing element (56) elastically and sealingly tensioned radially against said second bearing cartridge end region (40) and said surrounding bearing housing first wall region (col 3, lines 24-38 disclose the o-ring seal being compressed against the 40 and in the borehole of the housing 48), 
at least one resilient region (64) joining the first and second axially spaced apart sealing regions (left and right end respectively) thereby centering the bearing cartridge in the middle of the bearing housing borehole (fig 1 shows the springs 34 and 40 and o-rings keepings the cartridge 24 in the center and sealing the lubricant in) for forming a homogeneous oil film around the entire bearing cartridge (col 3, lines 57-59 specifically disclose “Leaf spring 70 covers aperture 68 and maintains a certain predetermined fluid pressure in cavity 64 so that the above damping clearances are always filled with damping and lubricating fluid”). 
Keske does not disclose
The decoupling and sealing element being one element and
wherein each of said first and second ring-shaped metallic decoupling and sealing elements has at least first and second axially and radially spaced apart sealing regions, the first sealing region elastically tensioned radially against the by means of linear contact and the second sealing region elastically tensioned radially against the surrounding bearing housing borehole first wall region by means of linear contact, and 
at least one resilient region (see annotated figure above) joining the first and second axially spaced apart sealing regions (see annotated figure above).  
Halling, a similar metallic annular ring made for sealing teaches
The decoupling and sealing element being one element (70, is a one piece element that couples and seals 62 to 66, and centers element 62 within 66, see fig 5 and 6) and
wherein the second ring-shaped metallic decoupling and sealing element (70) has at least first (top side of 70 touching surface 66, fig 5) and second (bottom side of 70 touching surface 62) axially and radially spaced apart sealing regions (where 70 makes contact with 62 and 66 are axially and radially spaced, see figs 5 and 6, see annotated fig 6 above), 
the first sealing region (see annotated fig 6 above) elastically tensioned radially against the center element (62) first end region and the second sealing region (bottom side of 70 touching surface 62) elastically tensioned radially against the surrounding borehole first wall region (66) by means of linear contact (66, col 4, lines 34-40 specifically discloses “The seal 70 is installed in an interference relationship with body 62 and axial retaining wall 64, with probe 66 inserted in contacting, interfering relationship with the seal adjacent to the frustro-conical portion 74. Elastic deflection of the seal inner lip and tapered frustro-conical portion 74 permits lateral offset of the probe without leakage.” this cite illustrates 
at least one resilient region (see annotated figure above) joining the first and second axially spaced apart sealing regions (see annotated figure above).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify (by replacing the turbocharger ring 34 and 54 of Keske with the seal of Halling so "allow for higher operating and proof pressures to he sustained without gross permanent deformation" col 4, lines 14-16, Halling.
To be clear the elements 54 on the left and 56 on the right of Keske is replaced with the annular ring 70 of Halling.  The ring of Halling not only provides the sealing capabilities disclosed in the disclosure of Halling but also the decoupling because of the tension 70 puts on the annular surfaces.

In reference to independent claim 22, Keske discloses a exhaust gas turbocharger (col 2, lines 50-51 specifically discloses “A common inner race 16 defines a bore 18 adapted for receiving a spindle 19 from, for example, a turbocharger,”) comprising 
a compressor wheel (although not shown a compressor wheel is inherent to a turbocharger); 
a turbine wheel (although not shown a turbine wheel is inherent to a turbocharger); 
a shaft (19) connecting the compressor wheel to the turbine wheel; 
a bearing housing (48) for rotatingly supporting said shaft (19), said bearing housing, comprising: 
- an oil-lubricated bearing cartridge (24 and everything within, hereafter the bearing cartridge is referred to as 24) having a cylindrical outer circumferential surface and having a first end region (left end of 24) and a second end region (right end of 24) as well as a cylindrical inner surface for supporting said shaft (19); 
- a bearing housing borehole (46) having a cylindrical inner circumferential surface having a first wall region (left side of 46) surrounding said bearing cartridge first end region (left side of 24) and a second wall region (right side of 46) surrounding said bearing cartridge second end region (right side of 24); 
- the bearing housing borehole (46) first wall region having an inner diameter (diameter of 46) greater than the beating cartridge first end region outer diameter (there is a visible gap between 46 and 24, fig 1), forming a gap between the first cartridge end region outer diameter and the bearing housing borehole first wall region (gap between 46 and 24 on left hand side), the bearing housing borehole (46) second wall region having an inner diameter greater than the bearing cartridge second end region outer diameter (there is a visible gap between 46 and 24, fig 1), forming a gap between the second cartridge end region outer diameter and the bearing housing borehole second wall region (gap between 46 and 24 on right hand side), 
- a first ring-shaped sealing element (54 on the left), said first decoupling and sealing element elastically deformable between an untensioned state and a 
the sealing element elastically and sealingly tensioned radially against said first bearing cartridge end region and said surrounding bearing housing first wall region (col 3, lines 24-38 disclose the o-ring seal being compressed against the 34 and in the borehole of the housing 48), 
- a second ring-shaped sealing element (56 on the right), said second decoupling and sealing element elastically deformable between an untensioned state and a tensioned state (56 is elastically deformable and to “retain” it would have to exert pressure), 
the sealing element (56) elastically and sealingly tensioned radially against said second bearing cartridge end region and said surrounding bearing housing first wall region (col 3, lines 24-38 disclose the o-ring seal being compressed against the 40 and in the borehole of the housing 48), 
at least one resilient region (64) joining the first and second axially spaced apart sealing regions (left and right end respectively) thereby centering the bearing cartridge in the middle of the bearing housing borehole (fig 1 shows the springs 34 and 40 and o-rings keepings the cartridge 24 in the center and sealing the lubricant in) for forming a homogeneous oil film around the entire bearing cartridge (col 3, lines 57-59 specifically disclose “Leaf spring 70 covers aperture 68 and maintains a certain predetermined fluid pressure in cavity 64 so that the above damping clearances are always filled with damping and lubricating fluid”). 
Keske does not disclose
The decoupling and sealing element being one element and
wherein each of said first and second ring-shaped metallic decoupling and sealing elements has at least first and second axially and radially spaced apart sealing regions, the first sealing region elastically tensioned radially against the bearing cartridge end region by means of linear contact and the second sealing region elastically tensioned radially against the surrounding bearing housing borehole first wall region by means of linear contact.

Halling, a similar metallic annular ring made for sealing and centering teaches
The decoupling and sealing element being one element (70, is a one piece element that couples and seals 62 to 66, and centers element 62 within 66, see fig 5 and 6) and
wherein the decoupling and sealing element has at least first (top side of 70 touching surface 66) and second (bottom side of 70 touching surface 62) axially and radially spaced apart sealing regions (where 70 makes contact with 62 and 66 are axially and radially spaced, see figs 5 and 6, see annotated fig 6 above), 
the first sealing region (see annotated fig 6 above) elastically tensioned radially against the center element (62) first end region and the second sealing region (see annotated fig 6 above) elastically tensioned radially against the surrounding borehole first wall region (7) by means of linear contact (66, col 4, lines 34-40 specifically discloses “The seal 70 is installed in an interference relationship with body 62 and axial retaining wall 64, with probe 66 inserted in contacting, interfering relationship with the seal adjacent to the frustro-conical portion 74. 
at least one resilient region (see annotated figure above) joining the first and second axially spaced apart sealing regions (see annotated figure 6 above).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify by replacing the turbocharger seal 54 of Keske with the seal of Halling to "allow for higher operating and proof pressures to he sustained without gross permanent deformation" col 4, lines 14-16, Halling.
To be clear the elements 54 on the left and 56 on the right of Keske is replaced with the annular ring 70 of Halling.  The ring of Halling not only provides the sealing capabilities disclosed in the disclosure of Halling but also the decoupling because of the tension 70 puts on the annular surfaces.


In reference to dependent claim 4, Keske in view of Halling discloses the bearing housing as claimed in claim 1, Keske further discloses a bearing housing 
wherein the at least one ring-shaped metallic decoupling and sealing element (54 and 56) is mounted in the bearing housing borehole (46).  
In reference to dependent claim 5,
wherein the at least one ring-shaped metallic decoupling and sealing element (54 and 56) is mounted with one of the sealing regions in a groove in the bearing housing borehole (the borehole 46 has o-ring grooves for 54 and 56).  
In reference to dependent claim 9, Keske in view of Halling discloses the bearing housing as claimed in claim 1, Keske further discloses a bearing housing 
wherein the bearing cartridge (24) is formed as a plain bearing system (fig 1 shows a plain bearing).  
In reference to dependent claim 10, Keske in view of Halling discloses the bearing housing as claimed in claim 1, Keske further discloses a bearing housing 
wherein the bearing cartridge is formed as a rolling bearing system (col 1, lines 6-7 specifically discloses “The present invention pertains to rolling element bearing assemblies”).  

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Keske (USPN 4,329,000) in view of Halling (USPN 6,983,940) further in view of Woollenweber (USPN 7,025,579). 
In reference to dependent claim 3, Keske in view of Halling discloses the bearing housing as claimed in claim 1, Keske further discloses a bearing housing 
wherein the at least one ring-shaped metallic decoupling and sealing element (54 and 56), however
Keske and Halling do not teach 
a sealing element mounted with one of the sealing regions in a groove in the bearing cartridge.  
Woollenweber, as similar turbocharger, discloses
a sealing element (35, fig 1) mounted with one of the sealing regions (left and right side of 30, fig 1) in a groove (31h and 31g, fig 1) in the bearing cartridge (30, fig 1).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cartridge of Keske in view of Halling with the  cartridge groove of Woollenweber so “minor radial movement of the bearing system, providing shock and vibration protection for the bearing system and sealing a coolant passage around the periphery of the elongated cylinder” col 8, lines 22-25; Woollenweber.  By adding the groove to the cartridge the seal can provide better shock and vibration control.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Keske (USPN 4,329,000) in view of Halling (USPN 6,983,940) further in view of Larue (USPAP 2010/0260450).
In reference to dependent claim 7, Keske in view of Halling discloses the bearing housing as claimed in claim 1, however
Keske and Halling do not teach
the at least one ring-shaped metallic decoupling and sealing element is a metallic ring having a sheet thickness of 0.15 mm.
However it has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be 
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.0511(A)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sheet thickness taught by Larue because the thickness of the spring was recognized as a result-effective variable (para 0042 specifically discloses “forces are sometimes referred to herein as radial support forces. Depending on the nature of the spring 250 (e.g., spring constant, thickness, fixation mechanism, etc.), when used in a turbocharger assembly it may be capable of substantially centering the bearing 200 in the housing 280" therefore sheet thickness of the metallic ring is a result effective variable which directly effects the bearing performance) achieving a particular level of force and it would have been a matter of routine experimentation to determine the optimum or workable thickness of the ring to achieve the desirable level of force.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Keske (USPN 4,329,000) in view of Halling (USPN 6,983,940) further in view of Taudt USPN 6,209,884).
In reference to dependent claim 8,
Halling and Keske do not specifically disclose
wherein the material of the at least one ring-shaped metallic decoupling and sealing element is a spring steel however Halling does specifically state in col 3, lines 60-62 “The preferred materials for the seals of the present invention include nickel super alloys and nickel cobalt alloys, although other metals may be used.” meaning that spring steel is not specifically mentioned.  However spring steel is broad and does include alloys that contain nickel.
Taudt further discloses an element (3) wherein the material of the at least one ring-shaped metallic decoupling and sealing element is a spring steel (col 1, line 39 specifically discloses, “The sealing ring 3 comprises a sheet of spring steel”).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the spring steel as taught by Taudt into the device of Keske in view of Halling because it has been held that a simple substitution of one known element, the spring steel, for another, the alloy, to obtain predictable results, elastic deformation, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.

Response to Arguments
Applicant's arguments filed on 04/07/2020 have been considered but are moot in view of the new ground(s) of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.     
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/C. W. N./
Examiner, Art Unit 3746
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746